        Case 2:19-cv-00027-SEH Document 119 Filed 02/09/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MONTANA

                                BUTTE DIVISION

 PRINCIPAL LIFE INSURANCE
 COMPANY,
                                                  No. CV-19-27-BU-SEH
              Interpleader-Plaintiff,

 vs.                                              ORDER


 ESTATE OF JACK R. SMITH,
 ESTATE OF CLYDE R. SMITH JR.,
 MARVIN MILLER, EDWARD
 JONES TRUST COMPANY, and
 JOHN DOES 1-10,

              Defendants.




       On February 4, 2021, the parties were directed to proceed with submission

of filings to effect completion of distribution of funds on deposit with the Clerk of

Court in this case.

       ORDERED:

       The parties shall proceed without further delay with all filings necessary to
Case 2:19-cv-00027-SEH Document 119 Filed 02/09/21 Page 2 of 2
